Citation Nr: 0704485	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin disorders to 
include an epidermal cyst of the neck and dermatophytosis of 
the groin and back.

2.  Entitlement to a compensable evaluation for fungus of the 
feet.

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from October 1998, and March and April 1999 rating 
decisions by the North Little Rock, Arkansas, Regional Office 
(RO).  

In July 2000, the veteran testified at a videoconference 
hearing before a Veterans Law Judge at the North Little Rock 
RO (videoconference hearing); a copy of the transcript is 
associated with the record.

The appeal was before the Board in December 2000 and June 
2003; each time the Board remanded the case for additional 
development.  It is again before the Board for further 
appellate consideration.  


FINDING OF FACT

On December 21, 2006, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal for the above-
mentioned issues.






CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In response to an October 1998 rating decision which denied 
service connection for the veteran's dermatological disorder, 
the veteran filed a notice of disagreement (NOD).  In April 
1999, the veteran submitted a VA Form 9 Substantive Appeal 
for this issue.  

The veteran filed an NOD in response to a March 1999 rating 
decision, which granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
disability rating.  He submitted a VA Form 9 Substantive 
Appeal for this issue in November 1999.  

In response to an April 1999 rating decision which continued 
a noncompensable disability rating for fungus of the feet, 
the veteran filed an NOD and a VA Form 9 Substantive Appeal 
in October 1999.

In December 2000, these claims were remanded to the RO for 
further development, and in a March 2002 rating decision, the 
RO continued the denial of service connection for the 
veteran's skin disorders to include an epidermal cyst of the 
neck and dermatophytosis of the groin and back and continued 
the noncompsable disability ratings for the veteran's 
pseudofolliculitis barbae and fungus of the feet. A 
supplemental statement of the case (SSOC) was issued the same 
month.

These claims were remanded again in June 2003 for further 
development.  An SSOC was issued in January 2006.

In a statement signed and dated on December 11, 2006 and 
received by the VA on December 21, 2006, the appellant 
indicated that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


